           Case 8:18-cv-03019-GJH Document 53 Filed 06/19/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                         6500 CHERRYWOOD LANE
   GEORGE JARROD HAZEL                                                    GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                       (301) 344-0637
                                                                                 (301) 344-3910 FAX




                                          June 19, 2020

RE: American Chemical Society, et al., v. ResearchGate GmbH,
    GJH-18-3019
                                      LETTER ORDER

Dear Counsel:

       Following a teleconference with the parties on June 9, 2020, the Court has further
reviewed Defendant ResearchGate GmbH’s letter motion to compel production of documents,
ECF No. 43, Plaintiffs’ letter in opposition, ECF No. 44, and Defendant’s letter in reply, ECF
No. 45. The Court makes the following findings with respect to the third set of documents that
Defendant seeks.

       Plaintiffs, academic journal publishers, bring this copyright infringement action against
Defendant ResearchGate, alleging that Defendant publishes Plaintiffs’ copyrighted articles on its
website without authorization after obtaining copies on the Internet or inducing authors to
provide them. ECF No. 1. Among other affirmative defenses, Defendant claims that Plaintiffs’
claims are barred partly or wholly by the doctrine of copyright misuse. ECF No. 9 at 20.

       A copyright misuse defense “is an assertion that the copyright holder is using his
copyright, ‘to secure an exclusive right or limited monopoly not granted by the [Copyright]
Office and which it is contrary to public policy to grant.’” Costar Group Inc. v. Loopnet, Inc.,
164 F. Supp. 2d 688, 708 (D. Md. 2001) (alteration in original) (quoting Lasercomb Am., Inc. v.
Reynolds, 911 F.2d 970, 977 (4th Cir. 2001)); see also Altmayer-Pizzorno v. L-Soft Int’l, Inc.,
302 F. App’x 148, 156 (4th Cir. 2008). “[M]isuse of copyright law is generally found in cases
where the copyright owner has engaged in some form of anti-competitive behavior.” Thomas M.
Gilbert Architects, P.C. v. Accent Builders & Developers, LLC, 629 F. Supp. 2d 526, 536 (E.D.
Va. 2008).

        Defendant seeks documents concerning the Coalition for Responsible Sharing
(“Coalition”), a group of publishers of which Plaintiffs are members that Defendant asserts was
formed for the express purpose of targeting Defendant. Defendant’s requests seek “all documents
and communications” relating to the Coalition, Plaintiffs’ “understanding, endorsement, or
participation” in certain public statements by the Coalition, and Plaintiffs’ position that they “do
not have a dispute with the individual researchers.” ECF No. 43 at 3. Defendant asserts that
because the Coalition was founded to pursue coordinated activities against Defendant, any
document relating to the Coalition, including its funding, necessarily relates to Defendant’s
affirmative defense of copyright misuse.
          Case 8:18-cv-03019-GJH Document 53 Filed 06/19/20 Page 2 of 3



         Defendant’s argument largely relies on the repeated insinuation that the Coalition’s
activities against Defendant, taken as a whole, amount to copyright misuse because the Coalition
was formed as a collective effort to oppose Defendant’s alleged infringement of the members’
copyrights. But courts have consistently rejected the argument that joint action by copyright
holders against a single alleged infringer, without more, constitutes copyright misuse. See, e.g.,
Metro. Reg’l Info. Sys., Inc. v. Am. Home Realty Network, Inc., 888 F. Supp. 2d 691, 711–12 (D.
Md. 2012) (“Even if the Court accepted that [plaintiff] was collectively enforcing its copyrights
with other [similarly situated competitors], that would not, alone, amount to copyright misuse.”);
UMG Recordings, Inc. v. Lindor, 531 F. Supp. 2d 453, 459 (E.D.N.Y. 2007) (holding that
“[c]ollectively bringing infringement suits . . . exhibits none of the hallmarks of anticompetitive
copyright pooling” that could constitute copyright misuse).

        In support of its misuse argument, Defendant alludes to two types of actions by the
Coalition. Neither substantially supports Defendant’s position. Defendant first references
“preprint versions” of academic articles, which Defendant allows authors to post on its website.
ECF No. 43 at 4. Plaintiffs’ Complaint defines a preprint as “the author’s initial write-up of
research results and analysis that has not been submitted to a journal, peer-reviewed, or had any
other value added to it by the publisher.” ECF No. 1 ¶ 20. According to Defendant, Coalition
members’ “attempts to control content—such as preprints—outside the scope of their retained
copyright interests by utilizing litigation related to the copyright licenses is textbook copyright
misuse.” ECF No. 43 at 4.

        However, Defendant has failed to allege any facts, either in its filings or in the
teleconference with the Court, to support this claim. In fact, as Plaintiffs note, Plaintiffs’
allegations of infringement in this action concern unauthorized copying only of published journal
articles and do not relate to preprints. ECF No. 45 at 6 (citing ECF No. 1 ¶¶ 3–6, 22, 24–26).
Defendant’s request for production thus seems to be at least in part an attempt to air grievances
beyond the scope of this action. In any case, while Defendant protests that it needs discovery to
determine whether its misuse defense is viable, the Court cannot permit requests for extensive
and burdensome production based solely on unsubstantiated conjecture without a clear link to the
allegations actually at issue.

        Defendant also briefly references Mendeley, an “academic social network” owned by
Plaintiff Elsevier. Defendant asserts that Plaintiffs see Defendant as a “threat” to Mendeley
because Defendant allows authors to post preprints as Mendeley does. ECF No. 43 at 4. But
Defendant fails to explain how its assumption that Plaintiffs see Mendeley in this way justifies
Coalition discovery. Defendant asserts that “Plaintiffs would prefer that research and findings are
available only through their avenues of journals and Mendeley,” but fails to draw any link from
that presumed preference to any indications of copyright misuse beyond general insinuations of
misconduct. ECF No. 43 at 4 (emphasis in original).

        Defendant finally points to a statement on the Coalition’s website that Defendant claims
expresses Plaintiffs’ intent to use “the cost of litigation as a lever to coerce ResearchGate to give
up its undisputed rights” under the “safe harbor” provision of the Digital Millennium Copyright
Act (DMCA), 17 U.S.C. § 512. ECF No. 43 at 4. Defendant quotes the Coalition as stating that
its members “believe that [the DMCA] is not a viable long-term solution’” to Defendant’s

                                                  2
          Case 8:18-cv-03019-GJH Document 53 Filed 06/19/20 Page 3 of 3



alleged infringement. Id. According to Defendant, the statement is an admission that with the
present litigation, Plaintiffs are attempting to “circumvent the clear public policy embodied” in
the DMCA, which permits copyright holders to issue notices to request that an entity remove
copyrighted content submitted by its users. Id.

        This argument fails to support copyright misuse discovery for two reasons. First,
Defendant’s broad reference to public policy only addresses one of the two elements of the
defense; Defendant fails to adequately explain how this litigation is an attempt to control
competition beyond the scope of Plaintiffs’ copyrights, rather than merely to enforce the core
rights against infringement that those copyrights confer. See Lasercomb, 911 F.2d at 979.
Defendant’s reliance on the same vague allegations of impropriety supporting its other
arguments is unavailing. Second, the context of the statement, provided by Plaintiffs, reveals that
Defendant’s quotation is selective. The full passage at issue states that:

       In rejecting all of these collaborative solutions, ResearchGate has insisted that
       publishers instead issue millions of takedown notices for unauthorized content on
       its site now and in the future. While the Coalition for Responsible Sharing has
       now no other option but to take this route, we firmly believe that it is not a viable
       long-term solution, given the current and future scale of infringement. Sending
       large numbers of takedown notices on an ongoing basis will prove highly
       disruptive to the research community.

ECF No. 45 at 7 (emphasis in original).

        The statement thus indicates that Coalition members are, in fact, issuing takedown
notices to Defendant, but that they have long expected to also utilize litigation because the scope
of Defendant’s alleged infringement is so extensive. Both strategies are within Coalition
members’ rights as owners of copyrights. Defendant offers no grounds, legal or factual, for its
assertion that using litigation to enforce copyrights as an additional strategy beyond takedown
notices is improper or an indicator of copyright misuse. That this litigation is costly to defend is
not the direct result of any inappropriate action by Plaintiffs or the Coalition that Defendants
have identified.

        Defendant’s remaining arguments in support of Coalition discovery, concerning red flag
knowledge and damages, are related to arguments made elsewhere in Defendant’s letter motion
and were addressed in the teleconference with the Court. Because Defendant’s arguments for
Coalition discovery based on a copyright misuse defense are unpersuasive, Defendant’s motion
to compel production of Coalition documents is hereby denied.


                                                              Sincerely,

                                                               /s/
                                                              George J. Hazel
                                                              United States District Judge


                                                 3
